
	
		I
		111th CONGRESS
		2d Session
		H. R. 5970
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To repeal the amendments made by section 929I of the
		  Dodd-Frank Wall Street Reform and Consumer Protection Act relating to the
		  confidentiality of materials submitted to the Securities and Exchange
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 SEC Transparency Act of
			 2010.
		2.Repeal of section
			 929I of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			(a)Securities
			 Exchange Act of 1934Section
			 24 of the Securities Exchange Act of 1934 (15 U.S.C. 78x) is amended—
				(1)in subsection (d), by striking
			 subsection (f) and inserting subsection
			 (e);
				(2)by striking
			 subsection (e); and
				(3)by redesignating
			 subsection (f) as subsection (e).
				(b)Investment
			 Company Act of 1940Section 31 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–30) is amended—
				(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
				(2)by striking
			 subsection (c) and inserting after subsection (b) the following:
					
						(c)Limitations on
				disclosure by CommissionNotwithstanding any other provision of law,
				the Commission shall not be compelled to disclose any internal compliance or
				audit records, or information contained therein, provided to the Commission
				under this section. Nothing in this subsection shall authorize the Commission
				to withhold information from Congress or prevent the Commission from complying
				with a request for information from any other Federal department or agency
				requesting the information for purposes within the scope of the jurisdiction of
				that department or agency, or complying with an order of a court of the United
				States in an action brought by the United States or the Commission. For
				purposes of section 552 of title 5, this section shall be considered a statute
				described in subsection (b)(3)(B) of such section 552.
						(d)DefinitionsFor
				purposes of this section—
							(1)the term
				internal compliance policies and procedures means policies and
				procedures designed by subject persons to promote compliance with the Federal
				securities laws; and
							(2)the term
				internal compliance and audit record means any record prepared by
				a subject person in accordance with internal compliance policies and
				procedures.
							.
				(c)Investment
			 advisers act of 1940Section
			 210 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–10) is amended by
			 striking subsection (d).
			
